DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 12 have been amended.
Claims 1-19 are presented for examination.
Claims 1-19 are allowed.

Response to Arguments
The claims have been amended to overcome the claim objections. Accordingly, the claim objections have been withdrawn.
Regarding 35 U.S.C. § 112(b), the claims have been amended to overcome the rejection. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Applicant’s arguments, see Applicant Remarks, filed on April 8, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. § 101 rejection has been withdrawn. 
Applicant’s arguments, see Applicant Remarks, filed on April 8, 2022, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. § 103 rejection has been withdrawn. 
Applicant's arguments filed on April 8, 2022 with regards to the drawing objections have been fully considered but they are not persuasive. The specification filed on July 16, 2021 contains reference signs that are not depicted in the drawings. Additionally, as previously noted, the drawings include reference characters that are not mentioned in the specification. For these reasons, the Examiner maintains the drawing objections.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 4401, 4402, 4403, 4404 4101, 4102, 4103, 4104, 4211, 4212, 4213, 4214, 4301, 4302, 4303, 4304, 4311, 4312, 4313, 4314, 4401, 4402, 4403, 4404, 4411, 4412, 4413, 4414, 4421, 4422, 4423, 4424, 4431, 4432, 4433, 4434, 4441, 4442, 4443, 4444, 4501, 4502, 4503, 4504, 4511, 4512, 4513, 4514.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 4/40, 4/41, 4/42, 4/43, 4/44, 4/45, as depicted in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present application describes a measuring system for automated forecasting of absolute and relative risk of car accidents. The claimed invention uses exclusively non-insurance related data in order to generate accident data records and location-dependent accident probability values, such as accident data for a geographical area measured by grid cells, specifically data assigned to a particular year. The claimed invention further utilizes parameters such as population density, settlement patterns, bio-physical terrain characterization, nighttime light parameters, precipitation parameters including hydrological cycles, and digital elevation parameter. The system uses the captured data to compare to a plurality of morphological traffic model-functions, generate a risk-value field for each grid cell, and assign a probability of an accident occurring at a given geographical location and time at each point in the grid.
Hayward et al. (U.S. Patent Application Publication No. 2014/0365246) teaches:
“automated location-dependent forecast of absolute and relative risks for car accidents” (see Hayward [0092]);
“wherein: data records of accident events are generated and location dependent probability values for specific accident conditions associated with the risk of car accident are determined” (see Hayward [0076], [0091], and [0092]);
“comprising: at least one processor configured to: forecast the absolute and relative risks for the car accidents…including: generate a spatial high-resolution grid with grid cells over a geographical area of interest, said geographical area of interest including at least a portion of units exposed to accident risks, wherein the grid cells are selectable and data is assignable to the grid cells” (see Hayward [0002], [0009], [0011], [0067], [0086] and [0092]);
“save data records representative of a grid cell assigned to a year of occurrence or measurement” (see Hayward [0117] and [0143]);
“assign a population density parameter captured by a settlement pattern trigger for each of the grid cells to a corresponding data record, wherein the population density parameters are captured for the geographical area of interest and customized weighting factors accounting for diverse settlement patterns are assigned in said spatial high-resolution grid” (see Hayward [0064]);
“generate land cover parameters for each of the grid cells based on said first aerial high-resolution data, wherein the land cover parameters are a measure for an observable bio-physical cover on the earth's surface, store the land cover parameters to the corresponding data records” (see Hayward [0079]);
“…measuring stations comprising at least one of aerial images and satellite images as satellite measuring data” (see Hayward Figures 2 and 5);
“…ground survey measuring stations…” (see Hayward [0079] and [0080]);
 “generate road map parameters for each of the grid cells, wherein the road map parameters comprise at least one classification parameter indicating a type of an assigned road” (see Hayward [0061]);
“store the road map parameters to the corresponding data records” (see Hayward [0011] and [0015]);
“generate precipitation parameters for each of the grid cells…wherein the precipitation parameters comprise a measure of a hydrological cycle giving at least local precipitation distribution, amount, and intensity at a specific point or area of the corresponding grid cell, store the precipitation parameters to the corresponding data records” (see Hayward [0078] and [0079]);
“generate digital elevation parameters for each of the grid cells…wherein the digital elevation parameters comprise a measure for a terrain elevation at the specific point or the area of the corresponding grid cell providing a representation of a terrain's surface, store the digital elevation parameters to the corresponding data records” (see Hayward [0005], [0090], and [0092]);
 “filter the data records by predefined trigger parameters triggering threshold values of the population density parameters, the land cover parameters, the road map parameters, precipitation parameters, and the digital elevation parameters” (see Hayward [0076], [0077], [0079], and [0118]);
“match a plurality of morphological traffic model-functions by scaling table based on captured actual accident data” (see Hayward [0091] and [0143]);
“trigger and select a specific morphological traffic model by best matching to the captured actual accident data, generate a risk-value field for each of the grid cells based on the data records” (see Hayward [0047] and [0092]);
	However, Hayward fails to teach “forecasting the absolute and relative risks for the car accidents based on exclusively non-insurance related data.”

	Pah et al. (U.S. Patent Application Publication No. 2017/0212992) teaches “captured by a settlement pattern trigger” (see Pah [0067] and [0083]), “generate second aerial high-resolution data on light density captured by second air-based measuring stations” (see Pah Fig. 2), “third high-resolution data” (see Pah [0020], [0029], and Fig. 2), “receive fourth aerial high-resolution data,” and “receive fifth aerial high-resolution data.” However, Pah fails to teach using the combination of data parameters disclosed by claim 1 to “forecast the absolute and relative risk for the car accidents based on exclusively non-insurance related data.”
	
Terrazas et al. (U.S. Patent Application Publication No. 2016/0063516) teaches “generating nighttime light parameters for each of the grid cells based on said second aerial high-resolution data on light density, wherein said nighttime light parameters are generated based on their weighted proxy for local activity and correlation to other welfare proxy measures” (see Terrazas [0065]), and “air-based measuring stations” (see Terrazas [0024]). However, Terrazas fails to teach using the combination of data parameters disclosed by claim 1 to “forecast the absolute and relative risk for the car accidents based on exclusively non-insurance related data.”

None of the prior art of record taken either together or in combination teach the combination of limitations disclosed by claim 1. For these reasons, the Applicant’s invention is distinguished over the prior art of record. Independent claim 1 is thereby allowable. Independent claim 12 recites parallel limitations as claim 1 and is also thereby allowable. Dependent claims 2-11 and 13-19 further limit the independent claims and are also thereby allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                         
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662